DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, “the two” lack antecedent basis.
Regarding claims 10 and 11, claim 10 recites “a thickness” of the adhesive layer in the bendable region and then recites “the thickness” in the non-bending region, rendering antecedent basis unclear.  It appears that two different thicknesses are being claimed and thus should be distinguished, e.g. by reciting “first” and “second” thicknesses that are different, for example.  Claim 11 is rejected based upon its dependency from claim 10.
Allowable Subject Matter
Claims 1-3, 5-9 and 12-14 are allowed.
Claims 4, 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to either show or reasonably suggest the flexible display panel recited in claims 1-13 or the method of manufacturing a flexible display panel recited in claim 14.  
Regarding both independent claims 1 and 14, the closest prior art of record and relevant teachings are set forth below:
Tsai et al., US 2010/0208188 teaches a display device that may be flexible (para [0017]) that includes a substrate 21 (i.e., base film), display medium layer 22 (i.e., display panel) upon which a protective transparent film layer 23 is disposed (i.e., protective film) (para 0018]) and a sealant 24 (Fig. 1A and para [0017]).  The sealant is described as one of silicone, epoxy resin and acryl, thus understood as an adhesive layer (para 0019]).  As illustrated in Fig. 2A, the sealant 24 and protective layer 23 are in overlapping relationship.  
Regarding the claim limitations that “an area” of the base film is substantially identical to “an area” of the display panel, the claim language, which does not further define these areas in any way (e.g., by defining surfaces, surface edges, etc.) is met by Tsai.  For example, in Fig. 2A an area defined by the bottom surface of the display 22 is the same as “an area” of the substrate located directly beneath the display 22.  Likewise, “an area” of the protective film 23 may be chosen within the total area of a surface of the protective film facing the display 22 that is less than an area of a top surface of the display 22 that is located directly beneath the protective film 23.  Similarly, “a surface” of the display that extends vertically to the protective layer 23 is understood as being “away” from the base film.  However, Tsai does not teach the limitation found in both claims 1 and 14 of a side edge of the base film, a side edge of the display panel and a side edge of the adhesive layer being substantially aligned.  Tsai does not teach or suggest the thickness or Young’s modulus values recited in the independent claims.   
Wu et al., US 2012/0120364, Fig. 5 (para [0027]), also teaches a display device that may include a flexible substrate or base 101 (para [0018]), a display medium layer 105 (para [0019]), protective layer 111 and a sealant 113, that may be a liquid adhesive (para [0021]).  Fig. 5 illustrates an overlapping relationship between the sealant 113 and the protective layer 111 and meets the broad claim recitations regarding “an area” of the protective film and display panel and “a surface” away from the base film.  But like Tsai, Wu does not teach or suggest an aligned relationship with respect to the side edges of the base film, display panel and adhesive layer of Wu.   Although Wu provides a formula for describing a relationship between thickness, Young’s modulus and the coefficient of thermal expansion of thin, flexible layers when they overlap (para [0018]), Wu is silent as to specific thickness and Young’s modulus values for its adhesive or other layers.
Lai et al., US 2013/0135830 , Fig. 2 (paras [0044]-[0047]) teaches a display device having a flexible substrate or base 100, display 300 and protective layer 500, with a filling glue 900 (i.e., adhesive) being in overlapping relationship with the protective layer 500 and having a Young’s modulus the same as the display layer 300 or between the Young’s modulus of the display and the Young’s modulus of the substrate 100 (para [0047]).  However, specific values for the filling glue or other layers are not provided.  Additionally, like Tsai and Wu,   Lai does not teach or suggest an aligned relationship of base, display and glue layer side edges required by the independent claims.   
Hsieh et al., US 2012/0154707, Figs. 3B and 7 (paras  [0056]-[0066]) teaches a flexible display with a flexible substrate 100, display 104 and second flexible substrate 102 with a sealant 106b being in overlapping relationship with the substrate 102.  Both substrates 100 and 102 may be plastic layers or film and thus understood to provide the functions of being a base and/or protective film.  The sealant may be adhesive and have a Young’s Modulus overlapping the range recited in the independent claims (para [0069]).  However Hsieh is silent as to adhesive thickness and, like Tsai, Wu and Lai, does not teach or suggest an aligned relationship of base, display and glue layer side edges required by the independent claims.   The remaining prior art of record does not supply this deficiency.  
 Each of independent claims 1 and 14 of the present application recite a particular combination of features, and the basis for patentability of each of the claims is based on the totality of the particular features recited therein.  Taken alone or in combination, the claim limitations have not been found in the prior art either alone or in an obviously combinable way.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Son et al., US 2018/0114944 (teaching flexible display with adhesive coating layer that overlaps display and adhesive layers (see Fig. 8B); also teaches the coating layer has a first thickness in a first portion and a second, different thickness in a bend portion (see claim 11)).
Chen et al., US 2015/0163866 (teaches display panel that includes thin adhesive  auxiliary layer 20 (see Fig. 3)  with thickness between 2 micrometers and 50 micrometers and Young’s Modulus of between 10 MPa and 3000 MPa (para 0015]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746